UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4229


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENTON SOLOMON BRAITHWAITE, a/k/a James Keitt,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00054-JAB-1)


Submitted:   July 14, 2010                 Decided:   July 22, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Harry L. Hobgood,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Denton Solomon Braithwaite appeals his conviction of

aggravated identity theft, in violation of 18 U.S.C. 1028A(a)(1)

(2006)    (Count       3).     On    appeal,        Braithwaite        contends     that     the

evidence       is    insufficient       to    convict     him     of      Count    3,   as   the

Government failed to prove that Braithwaite knew that the means

of   identification           used   belonged        to   another         individual.         We

affirm.

               “A     defendant       challenging         the     sufficiency           of   the

evidence faces a heavy burden.”                      United States v. Foster, 507
F.3d 233, 245 (4th Cir. 2007).                  This court reviews a sufficiency

of the evidence challenge by determining whether, viewing the

evidence       in    the    light    most     favorable      to     the    Government,       any

rational trier of fact could find the essential elements of the

crime beyond a reasonable doubt.                     United States v. Collins, 412
F.3d 515, 519 (4th Cir. 2005); see Glasser v. United States, 315
U.S. 60,    80    (1942).          This    court      reviews         both    direct     and

circumstantial             evidence,     and        accords       the      Government        all

reasonable inferences from the facts shown to those sought to be

established.          United States v. Harvey, 532 F.3d 326, 333 (4th

Cir.   2008).          This    court     will       uphold    the      jury’s     verdict     if

substantial evidence supports it, and will reverse only in those

rare cases of clear failure by the prosecution.                                   Foster, 507
F.3d at 244-45.

                                                2
            In     order     to    prove       a   violation               of     18    U.S.C.

1028A(a)(1), the Government must demonstrate that:                                (1) during

the commission of a predicate felony offense, (2) the defendant

knowingly      transferred,       possessed,          or        used       without      lawful

authority; (3) a means of identification of another person; and

(4) the defendant knew the means of identification belonged to

another person.          See Flores-Figueroa, 129 S. Ct. at 1888, 1894.

Braithwaite concedes the first three elements, only challenging

whether     the   Government      proved       that        he       knew    the    means     of

identification      he     used   actually     belonged             to     another     person.

After reviewing the record, we find that a rational trier of

fact   could      find     this   element      beyond           a     reasonable        doubt.

Accordingly, we affirm the judgment of the district court.                                  We

dispense with oral argument, as the facts and legal contentions

are adequately expressed in the materials before the court, and

argument would not aid the decisional process.

                                                                                       AFFIRMED




                                           3